             Case 2:20-cr-00121-CKD Document 29 Filed 08/05/21 Page 1 of 1


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-cr-00121-CKD
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE JURY
                                           )   TRIAL AND ALL OTHER RELATED DATES
13         v.                              )
                                           )   DATE: August 19, 2021
14   TODD R. BENTLEY,                      )   TIME: 10:00 a.m.
                                           )   JUDGE: Hon. Carolyn K. Delaney
15                      Defendant.         )
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of
19   America’s Motion to Dismiss without prejudice Case Number 2:20-cr-
20   00121-CKD is GRANTED.
21         It is further ordered that the scheduled jury trial is hereby
22   vacated. All scheduled dates for the filing of motions in limine and
23   other trial related documents are also hereby vacated.
24   IT IS SO ORDERED.
25
     Dated: August 4, 2021
26                                             _____________________________________
27                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
28

     ORDER TO DISMISS AND VACATE
     JURY TRIAL & RELATED DATES                   1                 U.S. v. TODD R. BENTLEY
